      Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 1 of 20 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

VIACOM INTERNATIONAL INC.,

       Plaintiff,
                                                             Case No.: 1:19-cv-06179
v.

STICKERSUPERSHOP,

       Defendant.

                                          COMPLAINT

       Plaintiff, VIACOM INTERNATIONAL INC. (“Viacom” or “Plaintiff”), by its

undersigned counsel, hereby complains of the Defendant, and for its Complaint hereby alleges as

follows:

                                           OVERVIEW

       1.      Viacom brings this action to address Defendant’s selling and offering for sale

stickers, decals, and other products (the “Infringing Products”) that feature infringements and/or

counterfeits of Viacom’s world famous trademarks for its DORA THE EXPLORER,

SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES properties, which

Defendant sells and offers for sale through its eBay stores, such as “stickersupershop.” In addition,

the Infringing Products are based on and derived from copyrighted subject matter -- DORA THE

EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES --

for which Viacom possesses U.S. Copyright Registrations (hereinafter referred to as the “Plaintiff’s

Works”). Viacom’ s trademark and copyright registrations relating to Plaintiff’s Works are valid,

subsisting, and in full force and effect. Viacom seeks to enjoin Defendant’s willful infringement

and/or counterfeiting of Viacom’s valuable registered trademarks and copyrights, as well as to



                                                 1
      Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 2 of 20 PageID #:1




protect innocent consumers from unknowingly purchasing low-quality infringing products over

the internet. Viacom has been and continues to be irreparably harmed through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendant’s actions and seeks

injunctive and monetary relief.

                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 15 U.S.C. §501, 28 U.S.C.

§ 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that

arise under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law

claims are so related to the federal claims that they form part of the same case or controversy and

derive from a common nucleus of operative facts.

         3.          This Court has personal jurisdiction over Defendant, as Defendant conducts

significant business in Illinois and in this Judicial District, and the acts and events giving rise to

this lawsuit of which Defendant stands accused were undertaken in Illinois and in this Judicial

District. In addition, Defendant has offered to sell and has shipped infringing products into this

Judicial District.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant as Defendant has directly targeted

consumers in the United States, including Illinois, through at least the fully interactive Online

Marketplace Account “stickersupershop” (“Defendant Internet Store”). Specifically, Defendant is

reaching out to do business with Illinois residents by operating one or more commercial, interactive

Internet Stores through which Illinois residents can purchase products bearing counterfeit versions

of Plaintiff’s trademarks. Defendant has targeted sales from Illinois residents by operating at least



                                                  2
      Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 3 of 20 PageID #:1




one online store that offers shipping to the United States, including Illinois, accepts payment in

U.S. dollars and, on information and belief, has sold products bearing counterfeit versions of

Plaintiff’s federally registered trademarks to residents of Illinois. Defendant is committing tortious

acts in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiff substantial

injury in the State of Illinois.

                                               INTRODUCTION

        5.      Plaintiff Viacom files this action to combat online counterfeiters who knowingly and

willfully trade upon Plaintiff’s reputation and goodwill by selling and/or offering for sale

unauthorized products that use illegal copies of Plaintiff’s trademarks and copyrighted works,

including Viacom’s world famous DORA THE EXPLORER, SPONGEBOB SQUAREPANTS,

and TEENAGE MUTANT NINJA TURTLES properties, which are covered by 58 US trademark

registrations and applications and approximately 850 copyright registrations, including Trademark

Reg. Nos. 2,826,075; 2,721,725 and 2,530,091, and Copyright Reg. Nos. VAu-1-118-386; VAu-

1-334-964; VAu-1-018-084 and VAu-1-257-384. Viacom’s trademark and copyright registrations

are valid, subsisting, and in full force and effect. A true and correct copy of the the aformentioned

federal trademark registration certificates for the marks are attached hereto as Exhibit 1. A true

and correct copy of the copyright registration certificates for Plaintiff’s Works are attached hereto

as Exhibit 2.

        6.      Counterfeiters such as Defendant often create numerous Internet Stores and design

them to appear to be selling genuine versions of Plaintiff’s products, while in fact, they sell inferior

imitations of Plaintiff’s products or feature inferior renditions of Plaintiff’s Works. Plaintiff files this

action to combat Defendant’s infringement and counterfeiting of Plaintiff’s registered trademarks

and copyrights, as well as to protect unknowing consumers from purchasing unauthorized DORA



                                                     3
      Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 4 of 20 PageID #:1




THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA

TURTLES products over the Internet. Plaintiff has been and continues to be irreparably damaged

through consumer confusion, dilution, and tarnishment of its valuable trademarks and infringement

of its renowned copyrighted works as a result of Defendant’s actions. Plaintiff seeks injunctive

and monetary relief.

                                       THE PLAINTIFF

       7.      Plaintiff, Viacom is a Delaware corporation, which has a principal place of business

at 1515 Broadway, New York, NY. Viacom owns the world-famous properties DORA THE

EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES.

In addition to creating media content based on these properties that is distributed through linear

cable television networks, streaming services, online and theatrical releases, Viacom offers a line

of consumer products and services for each property including toys, clothing, food items,

decorative items, wall stickers, personal care products, and experiences marketed towards fans of

the properties. The following are some examples of genuine, licensed DORA THE EXPLORER,

SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES products:




                                                4
Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 5 of 20 PageID #:1




                                   5
Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 6 of 20 PageID #:1




                                   6
Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 7 of 20 PageID #:1




                                   7
      Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 8 of 20 PageID #:1




        8.     Since Viacom’s initial launch or acquisition of the DORA THE EXPLORER,

SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES properties,

Plaintiff’s marks and works are and have been the subject of continuous marketing and promotion

by Plaintiff. Plaintiff has and continues to market and promote its marks and works in the industry

and to consumers.

        9.     Plaintiff’s trademarks are distinctive and identify the particular merchandise as

genuine goods sourced from Plaintiff. Consumers expect a high level of quality when purchasing

any item that bears the Plaintiff’s trademarks. The registrations for these trademarks constitute

prima facie evidence of their validity and of Plaintiff’s exclusive right to use the DORA THE

EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES

trademarks pursuant to 15 U.S.C. § 1057 (b).

       10.     Plaintiff’s trademarks have been continuously used and never abandoned.

       11.     Plaintiff’s copyrights have been continuously used by Viacom throughout the

period relative to the Defendant’s conduct that prompted this action.

        12.    Plaintiff has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting its trademarks and/or copyrighted works. As a result,

products bearing the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES trademarks / copyrighted imagery are widely recognized and

exclusively associated by consumers, the public, and the trade as being products sourced from

Plaintiff.

                                      THE DEFENDANT

        13.    Defendant is an online marketplace store who, upon information and belief, resides

in the State of Israel or other foreign jurisdictions. Defendant conducts business throughout the



                                                8
      Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 9 of 20 PageID #:1




United States, including within Illinois and in this Judicial District, through the operation of at

least one fully interactive online marketplace. Defendant targets the United States, including

Illinois, and has offered to sell and, on information and belief, has successfully sold and continues

to sell counterfeit DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES products to consumers within the United States, including Illinois

and in this Judicial District.

                        THE DEFENDANT’S UNLAWFUL CONDUCT

        14.     The incredible success of Plaintiff’s Works has resulted in their widespread

infringement and counterfeiting.

        Examples of Defendant’s counterfeit products are as follows:




                                                 9
Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 10 of 20 PageID #:1




                                   10
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 11 of 20 PageID #:1




       15.     Upon information and belief, Defendant facilitates sales by designing its Internet

Store so that it appears to unknowing consumers to be an authorized / licensed online retailer

selling genuine DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES products. Defendant’s Internet Store often includes images and

design elements that make it very difficult for consumers to distinguish such counterfeit products

from those offered by authorized / licensed vendors. Plaintiff has not licensed or authorized

Defendant to use any of its trademarks or copyrighted imagery, and Defendant is not an authorized

retailer of genuine DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, OR TEENAGE

MUTANT NINJA TURTLES products.

       16.     Counterfeiters will often use a variety of common tactics to evade enforcement

efforts. For example, counterfeiters like Defendant will often register new domain names or online

marketplace accounts under new aliases once they receive notice of a lawsuit. Counterfeiters also

often move website hosting to rogue servers located outside the United States once notice of a

lawsuit is received. Rogue servers are notorious for ignoring takedown demands sent by brand

owners. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection. A 2012 U.S. Customs and Border

Protection report on seizure statistics indicated that the Internet has fueled “explosive growth” in

the number of small packages of counterfeit goods shipped through the mail and express carriers.

       17.     Further, counterfeiters such as Defendant typically operate multiple credit card

merchant accounts and third-party accounts, such as PayPal accounts, behind layers of payment

gateways so that they can continue operation in spite of Plaintiff’s enforcement efforts. Upon

information and belief, Defendant regularly moves funds from its PayPal accounts to offshore bank

accounts outside the jurisdiction of this Court. Indeed, analysis of PayPal transaction logs from



                                                11
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 12 of 20 PageID #:1




previous similar cases indicates that offshore counterfeiters regularly move funds from U.S.-based

PayPal accounts to offshore-based bank accounts outside the jurisdiction of this Court.

        18.     Defendant, without any authorization or license from Plaintiff, has knowingly and

willfully used and continues to use the DORA THE EXPLORER, SPONGEBOB

SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES trademarks and copyrighted

works in connection with the advertisement, distribution, offering for sale, and sale of counterfeit

DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA

TURTLES products into the United States and Illinois over the Internet. Defendant’s Internet Store

offers shipping to the United States, including Illinois, and, on information and belief, Defendant

has offered to sell and successfully sold counterfeit DORA THE EXPLORER, SPONGEBOB

SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES products into the United States,

including Illinois.

        19.     Defendant’s    use    of   the    DORA      THE      EXPLORER,        SPONGEBOB

SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES trademarks in connection with

the advertising, distribution, offering for sale, and sale of counterfeit products, including the sale

of counterfeit DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES products into Illinois is likely to cause and has caused confusion,

mistake, and deception by and among consumers, and is irreparably harming Plaintiff.


                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        20.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.




                                                 12
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 13 of 20 PageID #:1




       21.     This is a trademark infringement action against Defendant based on its

unauthorized use in commerce of counterfeit imitations of the registered DORA THE

EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES

trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and

TEENAGE MUTANT NINJA TURTLES trademarks are highly distinctive marks. Consumers

have come to expect the highest quality from Plaintiff’s products provided under these trademarks.

       22.     Defendant has sold, offered to sell, marketed, distributed, and advertised, and is

still selling, offering to sell, marketing, distributing, and advertising products in connection with

the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT

NINJA TURTLES trademarks without Plaintiff’s permission.

       23.     Plaintiff is the exclusive owner of the DORA THE EXPLORER, SPONGEBOB

SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES trademarks. Plaintiff’s United

States Registrations for the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and

TEENAGE MUTANT NINJA TURTLES trademarks (Exhibit 1) are in full force and effect. Upon

information and belief, Defendant has knowledge of Plaintiff’s rights in the DORA THE

EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES

trademarks and are willfully infringing and intentionally using counterfeits of these trademarks.

Defendant’s willful, intentional and unauthorized use of Plaintiff’s trademarks is likely to cause

and is causing confusion, mistake, and deception as to the origin and quality of the counterfeit

goods among the general public.

       24.     Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.



                                                 13
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 14 of 20 PageID #:1




        25.     Plaintiff has no adequate remedy at law, and if Defendant’s actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its well-

known DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT

NINJA TURTLES trademarks.

        26.     The injuries and damages sustained by Plaintiff have been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of counterfeit DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES products.


                                   COUNT II
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

        27.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

        28.     Defendant’s promotion, marketing, offering for sale, and sale of counterfeit DORA

THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES

products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiff or the origin, sponsorship,

or approval of Defendant’s counterfeit products by Plaintiff.

        29.     By using the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and

TEENAGE MUTANT NINJA TURTLES trademarks in connection with the sale of counterfeit

products, Defendant has created a false designation of origin and a misleading representation of

fact as to the origin and sponsorship of the counterfeit DORA THE EXPLORER, SPONGEBOB

SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES products.




                                                    14
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 15 of 20 PageID #:1




       30.     Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the counterfeit DORA THE EXPLORER, SPONGEBOB SQUAREPANTS,

and TEENAGE MUTANT NINJA TURTLES products to the general public is a willful violation

of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       31.     Plaintiff has no adequate remedy at law and, if Defendant’s actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its brand.


                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       32.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       33.     Defendant has engaged in acts violating Illinois law including, but not limited to,

passing off its counterfeit DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and

TEENAGE MUTANT NINJA TURTLES products as those of Plaintiff, causing a likelihood of

confusion and/or misunderstanding as to the source of its goods, causing a likelihood of confusion

and/or misunderstanding as to an affiliation, connection, or association with genuine DORA THE

EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES

products, representing that its products have Plaintiff’s approval when they do not, and engaging

in other conduct which creates a likelihood of confusion or misunderstanding among the public.

       34.     The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       35.     Plaintiff has no adequate remedy at law, and Defendant’s conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendant’s unlawful activities.


                                                 15
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 16 of 20 PageID #:1




                                      COUNT IV
                           COPYRIGHT INFRINGEMENT 17 U.S.C. §501(a)

         36.    Plaintiff repeats and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

         37.    Plaintiff’s Works have significant value and have been produced and created at

considerable expense.

         38.    Plaintiff is the holder of the pertinent exclusive rights infringed by Defendant, as

alleged hereunder, including but not limited to the copyrighted DORA THE EXPLORER,

SPONGEBOB SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES works, including

derivative works. DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES are the subject of valid Certificate of Copyright Registrations issued

by the Register of Copyrights. (Exhibit 2). The copyrighted characters include a copyright notice

advising the viewer that the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and

TEENAGE MUTANT NINJA TURTLES works are protected by Copyright Laws.

         39.    Defendant, without permission or consent of Plaintiff, has, and continues to sell

online infringing derivative works of the copyrighted DORA THE EXPLORER, SPONGEBOB

SQUAREPANTS, and TEENAGE MUTANT NINJA TURTLES works. Defendant has violated

Plaintiff’s exclusive rights of reproduction and distribution. Defendant’s actions constitute

infringement of Plaintiff’s exclusive rights protected under the Copyright Act (17 U.S.C. §101 et

seq.).

         40.    The forgoing acts of infringement constitute a collective enterprise of shared,

overlapping facts and have been willful, intentional, and in disregard of and with indifference to

the rights of Plaintiff.




                                                 16
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 17 of 20 PageID #:1




       41.       As a result of Defendant’s infringement of Plaintiff’s exclusive rights under

copyrights, Plaintiff is entitled to relief pursuant to 17 U.S.C. §504 and to its attorneys’ fees and

costs pursuant to 17 U.S.C. §505.

       42.      Defendant’s conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Plaintiff great and irreparable injury that cannot be full compensated or

measured monetarily. Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. §§502 and

503, Plaintiff is entitled to injunctive relief prohibiting Defendant from further infringing

Plaintiff’s copyright and ordering that Defendant destroy all unauthorized copies in its possession.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1) That Defendant, as well as all affiliates, officers, agents, servants, employees,

attorneys, confederates, and all persons acting for, with, by, through, under, or in active concert

with Defendant be temporarily preliminarily, and permanently enjoined and restrained from:

       a. using the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, OR TEENAGE

             MUTANT NINJA TURTLES                trademarks and/or works, or any reproductions,

             counterfeit copies, or colorable imitations thereof in any manner in connection with the

             distribution, marketing, advertising, offering for sale, or sale of any product that is not

             a genuine DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, OR

             TEENAGE MUTANT NINJA TURTLES product or is not authorized by Plaintiff to

             be sold in connection with the DORA THE EXPLORER, SPONGEBOB

             SQUAREPANTS, OR TEENAGE MUTANT NINJA TURTLES trademarks and/or

             copyrighted works;




                                                   17
Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 18 of 20 PageID #:1




 b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

     DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, OR TEENAGE

     MUTANT NINJA TURTLES product or any other product produced by Plaintiff that

     is not Plaintiff’s or not produced under the authorization, control, or supervision of

     Plaintiff and approved by Plaintiff for sale under the DORA THE EXPLORER,

     SPONGEBOB SQUAREPANTS, OR TEENAGE MUTANT NINJA TURTLES

     trademarks;

 c. committing any acts calculated to cause consumers to believe that Defendant’s

     counterfeit DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, OR

     TEENAGE MUTANT NINJA TURTLES products are those sold under the

     authorization, control, or supervision of Plaintiff, or are sponsored by, approved by, or

     otherwise connected with Plaintiff;

 d. further infringing the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, OR

     TEENAGE MUTANT NINJA TURTLES trademarks and/or works and damaging

     Plaintiff’s goodwill;

 e. otherwise competing unfairly with Plaintiff in any manner;

 f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

     distributing, returning, or otherwise disposing of, in any manner, products or inventory

     not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered for

     sale, and which bear any Plaintiff trademarks or copyrighted imagery, including the

     DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

     MUTANT NINJA TURTLES trademarks and/or works, or any reproductions,

     counterfeit copies, or colorable imitations thereof;


                                           18
     Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 19 of 20 PageID #:1




         2) That Defendant, within fourteen (14) days after service of judgment with notice of entry

thereof upon them, be required to file with the Court and serve upon Plaintiff a written report under

oath setting forth in detail the manner and form in which it has complied with paragraph 1, a through

f, above;

         3) That Defendant’s account for and pay to Plaintiff all profits realized by Defendant by

reason of Defendant’s unlawful acts herein alleged, and that the amount of damages for

infringement of the DORA THE EXPLORER, SPONGEBOB SQUAREPANTS, and TEENAGE

MUTANT NINJA TURTLES trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

         4) In the alternative, that Plaintiff be awarded statutory damages pursuant to 15 U.S.C. §

1117(c)(2) of $2,000,000 for each and every use of the DORA THE EXPLORER, SPONGEBOB

SQUAREPANTS, OR TEENAGE MUTANT NINJA TURTLES trademarks and/or copyrighted

works;

         5) For Judgment in favor of Plaintiff against Defendant that it has: a) willfully infringed

Plaintiff’s rights in its federally registered copyrights pursuant to 17 U.S.C. §501; and b) otherwise

injured the business reputation and business of Plaintiff by Defendant’s acts and conduct set forth

in this Complaint;

         6) For Judgment in favor of Plaintiff against Defendant for actual damages or other

available damages, including statutory damages up to $150,000 pursuant to 17 U.S.C. §504, at the

election of Plaintiff, in an amount to be determined at trial;

         7) That Plaintiff be awarded its reasonable attorneys’ fees and costs as pursuant to 15

U.S.C. 1117(a) and/or 17 U.S.C. §505; and

         8) Any and all other relief that this Court deems just and proper.


                                                 19
    Case: 1:19-cv-06179 Document #: 1 Filed: 09/16/19 Page 20 of 20 PageID #:1




DATED: September 16, 2019                   Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Blvd., Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF




                                       20
